This is a companion case with Richards et al. v. Rose, No. 15963, opinion filed November 17, 1925, 119 Okla. 62,248 P. 215. In that case an injunction was granted by the district court of Pottawatomie county against the county commissioners of that county, enjoining the construction of a drainage ditch. This court, in that case, in an opinion by Mr. Commissioner Shackelford, affirmed the trial court. In the instant case, injunction was sought in the same court against the construction of the same ditch of the same drainage district, No. 4, and against the same county commissioners, by plaintiffs, not parties to such former action, on somewhat different grounds. Said court denied the injunction herein sought, from which action plaintiffs have appealed. Since the relief awarded in said former case is the same relief sought in the instant case, there is nothing, under the authority of that case, to be determined on this appeal, except that the costs should be awarded against defendants in error herein, defendants below.
Let the cause be remanded to the trial *Page 62 
court, with directions to dismiss the same at the costs of defendants.
By the Court: It is so ordered.